 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
 2
     Philip S. Warden (State Bar No. 54572)
 3   Jonathan R. Doolittle (State Bar No. 290638)
     Four Embarcadero Center, 22nd Floor
 4   San Francisco, CA 94126-5998
     Telephone: (415) 983-1000
 5   Facsimile: (415) 983-1200
 6   philip.warden@pillsburylaw.com
     jonathan.doolittle@pillsburylaw.com
 7
 8   Counsel for Robert Half International, Inc.
 9
                                     UNITED STATES BANKRUPTCY COURT
10
                                       SOUTHERN DISTRICT OF NEW YORK
11
         In re:                                                       Bankruptcy Case
12                                                                    No. 20-10950 (SHL)
         LSC COMMUNICATIONS, INC., et al.,1
13                                                                    Chapter 11
14                                           Debtors.                 (Lead Case)
15                                                                    (Jointly Administered)
16                                                                  NOTICE OF APPEARANCE AND
                                                                    REQUEST FOR SERVICE OF
17                                                                  DOCUMENTS
18
                  PLEASE TAKE NOTICE that the undersigned hereby enters an appearance, pursuant
19
     to section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule
20
     9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), as counsel for
21
22

23   1
         The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
24        number, are as follows: LSC Communications, Inc. (9580); Courier Communications LLC (2268); Courier
          Kendallville, Inc. (4679); Courier New Media, Inc. (1312); Dover Publications, Inc. (0853); LSC
          Communications Logistics, LLC (9496); LSC Communications MM LLC (5577); LSC Communications US,
25
          LLC (4157); LSC International Holdings, Inc. (4995); National Publishing Company (8213); Publishers Press,
          LLC (7265); Continuum Management Company, LLC (2627); Clark Distribution Systems, Inc. (5778); Clark
26        Holdings Inc. (9172); Clark Worldwide Transportation, Inc. (5773); The Clark Group, Inc. (6223); Courier
          Companies, Inc. (7588); Courier Publishing, Inc. (3681); F.T.C. Transport, Inc. (8699); LibreDigital, Inc. (7160);
27        LSC Communications Printing Company (7012); and Research & Education Association, Inc. (3922). The
          Debtors’ corporate headquarters is located at 191 N. Wacker Drive, Suite 1400, Chicago, IL 60606.
28
                                                                                                              4810-9975-8982.v4
 1   Robert Half International, Inc. (“Robert Half”) in the above-captioned cases, and requests that
 2   copies of all notices and pleadings in the above-captioned cases be given to and served upon:
 3                           Philip S. Warden (State Bar No. 54572)
                             PILLSBURY WINTHROP SHAW PITTMAN LLP
 4
                             Four Embarcadero Center, 22nd Floor
 5                           San Francisco, CA 94126-5998
                             Telephone: (415) 983-1000
 6                           Facsimile: (415) 983-1200
                             philip.warden@pillsburylaw.com
 7
 8                           Jonathan R. Doolittle (State Bar No. 290638)
                             PILLSBURY WINTHROP SHAW PITTMAN LLP
 9                           Four Embarcadero Center, 22nd Floor
                             San Francisco, CA 94126-5998
10                           Telephone: (415) 983-1000
                             Facsimile: (415) 983-1200
11                           jonathan.doolittle@pillsburylaw.com
12
             PLEASE TAKE FURTHER NOTICE that pursuant to Bankruptcy Rules 2002,
13
     3017(a), and 9007, the foregoing request includes not only the notices and pleadings referred to
14
     in the Bankruptcy Code and Bankruptcy Rules, but also includes, without limitation, all plans
15
     and disclosure statements, all orders and notices of any application, motion, petition, complaint,
16
     demand, request or other pleading in this case, whether formal or informal, whether written or
17
     oral and whether transmitted or conveyed by mail, delivery, telephone, electronically or
18
     otherwise filed or given with regard to this case.
19
             PLEASE TAKE FURTHER NOTICE that neither this notice and request nor any later
20
     appearance, pleading, proof of claim, claim, or suit filed in this case shall be deemed or
21
     construed as a waiver of Robert Half’s (i) right to have final orders in any non-core matter
22
     entered only after de novo review by a district judge, (ii) right to trial by jury in any proceeding
23
     so triable in this cases or any case, controversy, or proceeding related to this cases, (iii) right to
24
     have the District Court withdraw the reference in any matter subject to mandatory or
25
     discretionary withdrawal, or (iv) other rights, claims, actions, defenses, setoffs, or recoupments,
26
     as appropriate, to which Robert Half is or may be entitled, either in law or in equity, under any
27
28                                                      2
                                                                                               4810-9975-8982.v4
 1   agreements, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly
 2   reserved.
 3
 4   Dated: June 10, 2020                 PILLSBURY WINTHROP SHAW PITTMAN LLP
 5                                                 /s/ Philip S. Warden
 6                                                Philip S. Warden (State Bar No. 54547)
                                                  Jonathan R. Doolittle (State Bar No. 290638)
 7                                                Four Embarcadero Center, 22nd Floor
                                                  San Francisco, CA 94126-5998
 8                                                Telephone: (415) 983-1000
                                                  Facsimile: (415) 983-1200
 9
                                                  philip.warden@pillsburylaw.com
10                                                jonathan.doolittle@pillsburylaw.com

11                                                Counsel for Robert Half International, Inc.
12
13
14

15
16
17
18
19
20
21
22

23
24

25
26
27
28                                                   3
                                                                                          4810-9975-8982.v4
